Citation Nr: 1813024	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  16-57 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung condition to include squamous cell carcinoma, to include as due to in-service asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1951 to November 1954 in the United States Navy.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2015 rating decision of the Newnan, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he suffers from squamous cell carcinoma of the lung as the result of in-service asbestos exposure.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, the VA Adjudication Procedure Manual (Manual) provides guidelines for considering asbestos compensation claims.  See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Paragraph 3, "Developing Claims for [Service Connection] for Asbestos-Related Diseases," (last accessed February 5, 2018). 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, IV.ii.1.I.3.f, and a diagnosed disability that has been associated with in-service asbestos exposure.  

The Manual also provides a table to determine the probability of asbestos exposure by military occupational specialty (MOS).  The Manual further states that, if an MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.  

In this case, the Veteran's MOS was clerk typist with minimal probability of asbestos exposure.  Military personnel records reflect service aboard the U.S.S. Midway (CVB 41), then in Washington, D.C.

Service treatment records (STRs) reflect no indication of lung problems or disease.  Chest X-rays in 1952 and 1954 showed lung and heart fields as normal.  

In May 2013, private treatment records identified lung squamous cell carcinoma.

A VA examination was conducted in December 2014.  The Veteran, now retired, reported his primary occupation was real estate broker.  He reported smoking from early 1950 or late 1940 to 1988 off and on, at least 20 years.  He also reported diagnosis of emphysema around 2011.  The examiner recorded the Veteran as reporting three years of post-service work as a mechanic and machine operator and some personal work for his own household hanging dry wall and working on car breaks.  The examiner opined that the lung condition claimed was less likely than not incurred in or caused by service.  The examiner explained that the Veteran's in-service asbestos exposure was minimal for duration of three years at most.  The examiner stated that post-service work in maintenance, as well as construction hanging dry wall and work on car breaks are associated with asbestos exposure.  The examiner stated that it is more likely that asbestos exposure after service was responsible for the pleural thickening and lung cancer. 

In the Veteran's Notice of Disagreement, Substantive Appeal, and additional statements, the Veteran stated that the examiner incorrectly recorded his in-service asbestos exposure.  During service, the Veteran stated that his duties includes delivering messages throughout the ship, causing him to come into contact with plumbing and other asbestos-affected areas, and working in ship building and demolition.  While sleeping during service, the Veteran stated that he was frequently covered in dust, which he believed was asbestos due to his proximity to plumbing and aircraft brake systems.  He stated that also during service, he worked in a Washington, D.C. building which had a reputation of containing asbestos.  During service, the Veteran stated he had a tickling sensation in his throat.  He stated that he never worked as a mechanic or in construction after service.  

Upon consideration of the record, a new VA examination is requested.  It does not appear that the Veteran's statements were adequately considered by the VA examiner.  The examiner stated that the Veteran had at most three years of minimal in-service asbestos exposure.  The examiner then said that the lung cancer is more likely caused by three years of post-service work and household work that may have exposed the Veteran to asbestos.  Notably, the Veteran denied in other statements post-service mechanical or maintenance work and stated his belief that the examiner misunderstood his statements.  His recorded post-service occupation is real estate broker.  Further, it is unclear why the Veteran's three years of post-service possible asbestos exposure (which the Veteran denies) with household work would outweigh three years minimal in-service asbestos exposure.  As such, the Board finds a new VA examination is required for an opinion with adequate consideration of the Veteran's statements.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA clinical records and give the Veteran the opportunity to identify any private treatment records for association with the claims file.  All records/responses received must be associated with the claims file.  

2.  An appropriately qualified VA examiner's opinion is requested as to the nature and etiology of the claimed lung condition.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  

If examination of the Veteran is required to respond to the following inquiry, one should be scheduled.

The examiner is asked to identify all lung disabilities present from April 2014 to the present, to include squamous cell carcinoma and possible emphysema.  For each disability identified, the examiner should answer the following question:

(a)  Is it at least as likely as not (50 percent or greater probability) that the condition is related to the Veteran's service or in-service asbestos exposure?  Please note that minimal in-service asbestos exposure is conceded.  

(b)  Please consider the Veteran's lay statements, outlined above, as to the nature of his work history and believed asbestos exposure, as well as any other statements made by the Veteran.

The examiner must provide a complete rationale for any opinion provided.

3.  Thereafter, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




